EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emmanuel Rivera on 5/20/2022.

The application has been amended as follows: 

In claim 3, lines 1-2, delete “a carrier” and insert --the carrier which is-- 

Claim 6 is canceled.

In claim 10, lines 1-2, delete “a carrier” and insert --the carrier which is-- 

Claim 13 is canceled.

In claim 17, line 2, delete “a carrier” and insert --the carrier which is-- 

Claim 20 is canceled.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and dependent claims 2-5 and 7, the prior art of record does not disclose the additional features of “wherein a first camera is attached to an arm of the single cobot, a second camera is placed proximate to a carrier of the component, and a third camera is placed in a location to scan the label” in combination with the other limitations of claim 1.
With respect to claim 8 and dependent claims 9-12, 14, the prior art of record does not disclose the additional features of “wherein a first camera is attached to an arm of the single cobot, a second camera is placed proximate to a carrier of the component, and a third camera is placed in a location to scan the label” in combination with the other limitations of claim 8.
With respect to claim 15 and dependent claims 16-19, the prior art of record does not disclose the additional features of “wherein a first camera is attached to an arm of the single cobot, a second camera is placed proximate to a carrier of the component, and a third camera is placed in a location to scan the label” in combination with the other limitations of claim 15.
Roe, Goetz, and Lu disclose numerous camera arrangements.  However, it would have been hindsight to utilize the specific claimed arrangement in claims 1, 8, and 15 in combination with the other limitations each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK